The defendant bought land from plaintiff's intestate, and received a deed. Defendant made his note, not under seal, payable to the intestate, for $250, dated 23 June, 1894, and added these words: "I agreeing, further, in the event I succeeded to sell the land, to pay E. Raby an additional fifty dollars." The action was commenced 2 September, 1899. Defendant pleaded the three years statute of limitation. The defendant told the plaintiff before the statute became a bar that he had optioned the land to a mining company, and as soon as the trade went through the debt would be paid, and at another time promised to pay the same. The last option expired on 6 June, 1896. The Court was of opinion that the $250 was barred by the statute, and judgment was entered accordingly. *Page 319 
The promise to pay, not being in writing, can not be   (464) received as evidence of a new, or continuing contract to defeat the operation of the statute. Code, sec. 172. The defendant is not estopped to plead the statute, as his promise was not an agreement not to plead it, as it was in Haymore v. Commissioners,85 N.C. 268. A request not to sue will not stay the statute, it must be an agreement not to plead it. Hill v. Hilliard, 103 N.C. 34. Plaintiff can not recover the $50, as there is no evidence that any option "went through." We can find no error in law, and we can not deal with the morality of the matter.
Affirmed.
Cited: Brown v. R. R., 147 N.C. 218.